DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2017/0351293 to Carolan et al.
 	Carolan discloses a system (¶0036: optical neural network 100), comprising: a first unit configured to generate a plurality of modulator control signals (¶0036-0037: various different optical encoding schemes (modulation) of light, and a unit producing the appropriate signals to control the aforementioned process is implicit); a processor unit comprising (¶0084: nanophotonic processor): a light source configured to provide a plurality of light outputs (¶0076, claim 17); a plurality of optical modulators coupled to the light source and the first unit, the plurality of optical modulators being configured to generate an optical input vector by modulating the plurality of light outputs provided by the light source based on the plurality of modulator control signals, the optical input vector comprising a plurality of optical signals(¶0036-0037: optical encoding of signals, optical vector); and a matrix multiplication unit coupled to the plurality of optical modulators and the first unit, the matrix multiplication unit being configured to transform the optical input vector into an analog output vector based on a plurality of weight control signals (¶0037 and 0048, fig. 1: matrix multiplication, analog output); a second unit coupled to the matrix multiplication unit and configured to convert the analog output vector into a digitized output vector (fig. 1: ¶0039: electronic interface 140, digital output 105f);and a controller comprising integrated circuitry configured to perform operations (¶0047, fig. 3) comprising: receiving an artificial neural network computation request comprising an input dataset that comprises a first digital input vector (figs. 1, 4A, ¶0036: digital inputs 105a; ¶0052-0054: neural network input vector); receiving a first plurality of neural network weights (¶0048: transformation matrix M, weight parameters); and generating, through the first unit, a first plurality of modulator control signals based on the first digital input vector and a first plurality of weight control signals based on the first plurality of neural network weights (fig. 1, ¶0036, 0037, 0048, 0050: X, M, 105b, weight parameters). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-10, 17-22, 25-36, 41, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0351293 to Carolan et al. 	
Carolan shows the following.
 	Claim 1. (Original) An apparatus 100 comprising:
a substrate (¶0037) on which is disposed an optical waveguide, the optical waveguide comprising three or more non-overlapping optical waveguide segments located at respective positions along the optical waveguide (fig. 4C);
three or more optical modulators (¶0060-0061), each optical modulator comprising a corresponding one of the waveguide segments and being configured to apply an optical modulation that is proportional to a length of that corresponding waveguide segment; three or more electrical contacts (¶0061), and the claimed conducting paths (inherent).  Carolan discloses every aspect of claimed invention except for the claimed bit values of a series of binary values.  Carolan however shows that ¶0047 that control circuitry 300 includes a controller 310 and digital-to-analog converter 320.
It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Carolan device to include the claimed bit values of a series of binary values as needed.  Note that since there are more than three electrodes shown in fig. 4C, claimed LSB, IB, MSB bit values can be sent separately.
 	Claim 2. (Original) The apparatus of claim 1, wherein each electrical contact is electrically coupled to no more than one of the optical modulators.  See fig. 4C.
 	Re claims 4, 6, 7, Carolan does not show at least one electrical contact  electrically coupled to more than one of the optical modulators.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Carolan device to include the claimed feature for the purpose of simplifying the device as needed.
 Re claims 3, 5, 28, 30, Carolan does not shows the claimed lengths.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Carolan device to have the claimed length as needed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).  
 	Claim 8. (Original) The apparatus of claim 1, wherein each optical modulator comprising one of the waveguide segments comprises an optical phase modulator.  See ¶0060.
Claim 9. (Original) The apparatus of claim 8, wherein the optical waveguide segments are located at respective positions along a portion of the optical waveguide that is between an input coupler and an output coupler of a Mach-Zehnder interferometer.  See fig. 4C.
 	Re claims, 10, 33-35, see ¶0047 for uses of amplifers.
 	Claim 17. (Original) The apparatus of claim 3 in which the optical waveguide comprises a trim segment (any waveguide segment not located outer edge of the optical interference unit 425  can be considered a trim segment in this case) having a length that is the same as or less than the waveguide segment of the corresponding optical modulator electrically coupled to the electrical contact receiving the LSB bit value, and the trim segment is associated with a corresponding optical modulator electrically coupled to an electrical contact receiving a voltage configured to calibrate the apparatus.
 	Re claims 18-22, see a controller 310 and converter 320 shown in fig. 3  and ¶0049 for the expected result.
 	Re claims 21-22, and 36, see ¶0041.
 	Re claim 25-32, the similar structural limitations are greatly discussed above.
 	Re claim 65, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above.
 	Claim(s) 23, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0351293 to Carolan et al in view of USPUB 2009/0128228 to Yeh.
 	Carolan discloses every aspect of claimed invention except for the signal conditioning circuitry comprises charge-pump bandwidth enhancement circuits that are configured to drive the optical modulators based on the series of binary values.  Yeh shows a general teaching of utilizing a charge pump enhancement circuit for the purpose of enhancing power efficiency and output voltage.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Carolan device to include the charge pump enhancement circuit of Yeh for the purpose of enhancing power efficiency and output voltage.  It is clear this would improve the device.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al in view of USPUB 2011/0064419 to Chen et al.
 	Carolan discloses every aspect of claimed invention except for the at least one calibration phase shifter that is configured to compensate for an imbalance in optical phase shifts imparted by two waveguide arms of the optical modulator.
 Chen shows in fig. 3 and ¶0033 that a general teaching of utilizing at least one calibration phase shifter that is configured to compensate for an imbalance in optical phase shifts. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Carolan device to include the at least one calibration phase shifter as shown in Chen for the purpose of enhancing phase efficiency of the device.  It is clear this would improve the device.

Allowable Subject Matter
Claims 11-16, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an apparatus comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883